COLLIER, C. J.
dissentiente-1. It is not necessary, in order to perfect the bar to a second action, that the plaintiff^should actually have recovered what was sought by the first; ort hat a judgment recovered in the first, should have been satisfied. If it appears from the declaration, that the subject of the second action could have been adjusted by the first, and that the saíne proof might have been, and was adduced, the bar is complete. A recovery in a former action, apparently for the same cause, is only prima facie evidence that, the matters litigated in the subsequent action, have been tried; but is not conclusive. Thus in Seddon v. Tutpot, (6 T. R. 607,) which was an action of assumpsit for goods sold, there was a plea of former recovery, and a replication that the promise in the last suit was not the same promise, for the non-performance of which, a sum of money was recovered in the former action. Upon the trial it appeared that the former suit was upon a promissory note, and for goods sold; and upon the execution of the writ of inquiry, the plaintiff not being prepared with proof, as to the goods sold, took an inquisition for the amount of the note only, and brought a new suit for the goods sold. Upon these facts the court of King’s Bench ruled that the former recovery was no bar.
In Brockway v. Kinney (2 Johns. Rep. 210,) the plaintiff declared for work and labor in burning three hundred bushels of lime. The defendant pleaded non assumpsit, and gave notice that he should prove, that the plaintiff had before sued him for djie same matter, and had recovered. On the trial, it was proved *284that the plaintiff had, in a former action, declared on a promissory-note, and also for the same work and labor, and that the jury, after hearing the allegations and proofs of the parties, found a verdict for the plaintiff, to the amount'of the note. One of the jurors in the former cause, then testified that the jury found a verdict on the note, and had nothing to do with the lime. The jury in the subsequent suit, having found a verdict for the plaintiff, it was insisted on error, that there had ,been a former recovery for the same cause. The court held, that the plea was substantially of a former trial for the same cause, and was a good bar; for the plaintiff declared each time for the same cause of action. It was not shown, that the plaintiff abandoned the charge for buring the lime, before or at the trial. That charge, of course, went to the jury on the first trial, and took its chance with them. If they did not allow it, for want of sufficient proof, or for any other cause, it was the plaintiff’s misfortune. The verdict must be considered as conclusive between the same parties, in regard to the same matter ; otherwise it would, in effect, be permitting one jury, to review the decision of another. If the plaintiff, at the first trial, had not chosen to hazard a verdict, he should have entered a nolle prosequi on that charge, or consented to a non-suit.
In the case at bar, the defendant in error, in the former suit, submitted to the jury the several matters embraced in his declaration, and obtained their verdict for the same cause, for which the present action is brought. Upon motion for a new trial, on the ground that the verdict was contrary to law and evidence, the court ordered that a new trial be granted, unless the defendant in error remit all his damages but three hundred dollars ; . — the court considering the excess to have been assessed for the corn mentioned in the declaration, and stating that if he remitted, that no part of the damages should be understood to be given for the corn. It is possible that the court, in thus framing the order awarding a new trial, intended to prevent the verdict from operating as a bar to a subsequent action for the corn, the defendant in error having failed to sustain that part of his demand. *285But was it competent for the court thus to interfere with the finding of the jury ? By what data could it be ascertained that the jury did not find their verdict upon what they thought sufficient evidence in regard to the corn, excluding in their estimate of damages, the other items of the demand in the declaration ? If they did, and such an inference is sustained by possibilities, is it not obvious, that the defendant in error, by failing to enter a nolle prosequi before trial, as to the corn, received a verdict in the former suit, which he must otherwise have lost. The jury returned ageneral verdict, without expressing what sum they .assessed for each item of the demand; and it cannot be admitted that the court should, on an application for a new trial, have done this, so as to prejudice the rights of either party. But the order of the court has that effect, if it be operative; for the right of the plaintiff to avail himself of the trial, as a bar, became perfect, as soon as the jury returned their verdict, and could not be destroyed without his'consent, by any subsequent order of the court, short of setting aside the verdict entirely.
It was competent, as we have seen, for the defendant to have entered a nolle prosequi, as to a part of his demand, before trial: but it was not allowable after having proceeded to trial, and obtained a verdict, then to enter a remittitur as to a part, and bring another action. There was nothing obligatory in the order of the court; the defendant had his option, either to remit, or submit his case to another jury: by adopting the former part of the alternative, he consented to waive a trial, and in my judgment the former trial and verdict operates a complete bar to the present action.
By adopting a different form of action, a party cannot avoid the effect of a former trial. The true test (as it was ruled in Kitchen v. Campbell, 3 Wils. Rep. 304.) by which it may be determined whether a former verdict and judgment is a bar, is, whether the same evidence, will support both actions. It seems not to have been contended in the circuit court, that a recovery could not have been had for the corn, in the action of assumpsit — the court placing the rejection of the evidence, on the ground alone, that after the former trial, a new trial was awarded, unless *286the defendant in error would remit all damages on account of the corn, and the entry of the remittitur showing that those damages had not been paid to him.
It is not intended to intimate, that a conditional order for a new trial is not regular, as there can be no doubt of its regularity if assented to. I only desire to be understood as saying, that the order made in the former suit, cannot impair the defence set up in the present case.
There can be no doubt, the pleas interposed by the plaintiff in error, will admit the defence on which he relies. In assumpsit and trespass on the case, as usually understood, proof of a former trial, or a former trial and recovery, is clearly admissible, under the general issue of non assumpsit, or not guilty. And that such proof may be given under the general issue in trover, seems necessarily to follow from analogy — but this point need not be determined, as there is a special plea in the record, adapted to the proof.
2. In respect to the right of parties, to adjust their difference by a verbal submission to arbitration, independent of our statutes upon the subject, I concur in the views expressed by my brother Ormond. And I will merely add, that the question, whether the submission was withdrawn previous to the award of the arbitrators, addressed itself to the jury, and should have been determined by them under the direction of the court.